Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Attica Correctional *896Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized sale or exchange of personal property. As related in the misbehavior report, petitioner’s violation of this rule came to light after he filed a claim for the recovery of his copy of Black’s Law Dictionary which had been lost during his relocation to a new cell. In the course of investigating this claim, the reporting correction officer learned that petitioner had purchased the item from a fellow inmate without obtaining prior authorization. Substantial evidence of petitioner’s guilt was presented at the ensuing disciplinary hearing in the form of the misbehavior report and evidence that petitioner’s mother sent money to the other inmate so that petitioner could purchase the dictionary from him. Accordingly, the determination will not be disturbed (see, Matter of Sanders v Goord, 275 AD2d 842, 843; Matter of Morris v O’Keefe, 240 AD2d 994, 995).
Petitioner’s remaining contentions, including his allegation of Hearing Officer bias, have been examined and found to be without merit.
Cardona, P. J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.